Pfeifer, J.,
dissenting.
{¶ 20} Lacroix’s injuries are substantial enough that he is confined to a wheelchair, among other limitations. Even so, one of the vocational experts, whose report provides the evidence that the commission relies upon to justify its conclusion, determined that Lacroix is capable of being a security guard. That just isn’t plausible, and reliance on that report is misguided.
{¶ 21} I would reverse the judgment of the court of appeals. I dissent.
O’Neill, J., concurs in the foregoing opinion.
Nager, Romaine & Schneiberg Co., L.P.A., Jennifer L. Lawther, Jerald A. Schneiberg, and Stacy M. Callen, for appellant.
Michael DeWine, Attorney General, and Andrew J. Alatis, Assistant Attorney General, for appellee Industrial Commission.
Reminger Co., L.P.A., Melvin J. Davis, and Ronald Fresco, for appellee GMRI, Inc.